DETAILED ACTION
Claims 1-16 and 19-21 are pending before the Office for review.
In the response filed February 4, 2022:
Claim 1 was amended.
Claims 17 and 18 were canceled.
Claim 21 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 10, 13, 15 and 17 of copending Application No. 17/160780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/60460
Co-Pending Application 17/160780

1. An etching method comprising: forming a film on a surface of a substrate having a region at least partially made of silicon oxide and a mask provided on the region, the mask including an opening that partially exposes the region and the film being made of a same material as that of the region; and etching the region, wherein, in the etching, the film corrects a shape of the mask to enhance a verticality of the opening formed in the region. 

2. The etching method according to claim 1, wherein the film is formed such that a thickness thereof decreases from an upper end of the substrate along a depth direction of the opening.
1. An etching method comprising: (a) forming a film on a surface of a substrate having a region to be etched and a mask provided on the region, the mask including an opening that partially exposes the region and the film being made of a same material as that of the region; and (b) etching the region.

13. The etching method according to claim 1, wherein the film is formed such that a thickness thereof decreases along a depth in the substrate from a top edge of the substrate.

17. An etching method comprising: providing a substrate having a region to be etched, the substrate including a mask above the region and having an opening which partially exposes the region, the substrate further including an underlying region below the region, with the underlying region formed of a different material than the region to be etched; forming a film on a surface of substrate such that the film is formed on at least one of a side wall of the opening of the mask or a portion of the region exposed through the mask, wherein the film includes a same material as a material of the region; and after forming the film, etching the region through the opening in the mask.

3. The etching method according to claim 2, wherein the forming the film and the etching the region are alternately repeated.

10. The etching method according to claim 1, wherein the forming the film and the etching the region are alternately repeated.

15. The etching method according to claim 1, wherein (a) and (b) are alternately repeated.

4. The etching method according to claim 3, wherein the forming the film includes: supplying a first gas to the substrate thereby forming a precursor layer on the substrate; and supplying a second gas to the precursor layer thereby forming the film from the precursor layer.

11. The etching method according to claim 1, wherein the forming the film includes: supplying a first gas to the substrate thereby forming a precursor layer on the substrate; supplying a second gas to the precursor layer thereby forming the film from the precursor layer.

10. The etching method according to claim 1, wherein the forming of the film includes: forming a precursor layer on the substrate by supplying a first gas to the substrate; and forming the film on the substrate from the precursor layer either by supplying a second gas to the precursor layer or by activating the precursor layer.

5. The etching method according to claim 4, wherein the region includes a silicon oxide film.

12. The etching method according to claim 1, wherein the region includes a silicon oxide film.
4. The etching method according to claim 1, wherein the region is made of silicon oxide or silicon nitride. 

6. The etching method according to claim 4, wherein the region includes one or more silicon oxide films and one or more silicon nitride films that are alternately stacked. 

7. The etching method according to claim 4, wherein the region includes one or more silicon oxide films and one or more polycrystalline silicon films that are alternately stacked. 

8. The etching method according to claim 4, wherein the region includes one or more silicon oxide films, one or more silicon nitride films, and one or more polycrystalline silicon films that are stacked.

13. The etching method according to claim 1, wherein the region includes one or more silicon oxide films and one or more silicon nitride films that are alternately stacked. 

14. The etching method according to claim 1, wherein the region includes one or more silicon oxide films and one or more polycrystalline silicon films that are alternately stacked. 

15. The etching method according to claim 1, wherein the region includes one or more silicon oxide films, one or more silicon nitride films, and one or more polycrystalline silicon films that are stacked.
5. The etching method according to claim 1, wherein the region includes a plurality of layers made of two or more materials from silicon oxide, silicon nitride, and polycrystalline silicon, respectively.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON et al (U.S. Patent 9,543,148).
With regards to claim 1, Hudson discloses an etching method comprising forming a film (110) on the surface of a substrate (103) having a region at least partially made of silicon oxide and a mask provided on the region, the mask including an opening that partially exposes the region and etching the region wherein the film is formed before a start of etching of the region (Figures 1B-1D, 3A-3D, Col. 4 line 65- Col. 5 line4; Col. 7 lines 46-48, Col. 21 lines 14-36, discloses providing substrate 103 which may be formed of materials including silicon oxide, wherein a mask layer pattern 106 is formed to expose the surface of substrate 103 and a mask shrink layer 110 may be formed on the sidewalls or conformal such that the surface of substrate 103 is exposed and etching substrate 103 using the mask patter 106 and shrink mask layer 110).
Hudson does not explicitly disclose wherein the film is being made of a same material as that of the region and, in the etching, the film corrects a shape of the mask to enhance a verticality of the opening formed in the region.
However Hudson discloses wherein the mask shrink layer  and/or protective films may be made of materials including silicon oxide layers (Col. 26 lines 11-28) and wherein the mask shrink layer (110) may be deposited prior to the etching the dielectric structure such that the mask shrink layer provides an accuracy in forming the desired pattern and transferring the pattern with the desired vertical pattern (Col. 6 lines 52-60, Col. 11 lines 17-32) which renders obvious wherein the film is being made of a same material as that of the region and, in the etching, the film corrects a shape of the mask to enhance a verticality of the opening formed in the region.
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Hudson to include the silicon oxide mask shrink layer and a film to correct the shape of a mask as taught by the embodiment of Hudson because the reference of Hudson teaches the utilization of the mask shrink layer results in the formation of etched features with a lower degree of bow and a more uniform vertical profile (Col. 11 lines 24-26) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the protective film during etching as rendered obvious by Hudson. MPEP 2143D
With regards to claim 2, Hudson renders obvious wherein the film is formed such that a thickness thereof decreases from an upper end of the substrate along a depth direction of the opening (Col. 42 lines 33-45 discloses the mask shrink layer may be deposited such that is formed relatively thinner towards the bottom of the pattern features and relatively thicker near the top of the patterned features).
With regards to claims 3 and 10, Hudson renders obvious wherein the forming the film and the etching the region are alternately repeated (Figure 2A, 3A-3D, Col. 17 lines 40 – Col. 19 lines 62 discloses depositing the shrink layer 122, partially etching the feature on the substrate 201, depositing the protective coating on the side walls 205, partially etching the substrate 211, and repeating the etching and depositing until the depth is reached).
With regards to claims 4 and 11, Hudson renders obvious wherein the forming the film: includes supplying a first gas to the substrate thereby forming a precursor layer on the substrate; and supplying a second gas to the precursor layer thereby forming the film from the precursor (Col. 14 lines 41-62, Col. 26 lines 11-21 discloses the mask shrink layer and/or the protective layer may be formed by various deposition processes including plasma assisted ALD including (a) delivery of a first reactant to form an adsorbed precursor layer, (b) an optional purge operation to remove the first reactant from the reaction chamber, (c) delivery of a second reactant, often provided in the form of a plasma, (d) optional purge to remove excess reactant, and (e) repeating (a)-(d) until the film reaches a desired thickness
With regards to claims 5 and 12, Hudson renders obvious wherein the region includes a silicon oxide film (Col 21 lines 20-22)
With regards to claims 6 and 13, Hudson renders obvious wherein the region includes one or more silicon oxide films and one or more silicon nitride films that are alternately stacked (Col. 21 lines 24-26).
With regards to claims 7 and 14, Hudson renders obvious wherein the region includes one or more silicon oxide films and one or more polycrystalline silicon films that are alternately stacked (Col. 21 lines 24-26).
With regards to claims 8 and 15, Hudson renders obvious wherein the region includes one or more silicon oxide films, one or more silicon nitride films, and one or more polycrystalline silicon films that are stacked (Col 21 lines 14-31 discloses the dielectric material may be a laminate of any combination of silicon oxides, silicon nitrides and polysilicon layers).
With regards to claims 9 and 16, Hudson renders obvious wherein the mask is made of silicon, a carbon-containing material, or metal-containing material (Col. 21 lines 29-31 discloses Si mask and carbon based mask layers).
With regards to claim 19, Hudson renders obvious wherein the second gas includes an oxygen containing gas (Col. 27 Lines 1-8 discloses with an oxygen containing film providing an oxygen containing reactant).
With regards to claim 20, Hudson renders obvious wherein the etching the region uses a processing gas that includes a least one selected from the group consisting of fluorocarbon gas and hydrofluorocarbon gas (Col. 23 line 44-45 discloses the etching chemistry contains a mixture of fluorocarbon and oxygen, Col. 24 lines 51-57 discloses the inclusion of hydrofluorocarbons).
With regards to claim 21, Hudson renders obvious wherein after forming of the film and prior to the etching, the film has a tapered shape from a top of the opening of the mask to a bottom of the mask such that the film has a thickness larger at the top of the opening that at the bottom of the mask (Col. 42 lines 33-37).

Response to Arguments
Applicant’s arguments, see pages 6-8 of Applicant’s response, filed February 4, 2022, with respect to the rejection(s) of claim(s) 1-6 and 19-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HUDSON et al (U.S. Patent 9,543,148).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713